DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquel et al. (WO2016066956A1; US 2017/0335055 referred to herein as the English language equivalent; both references cited in Applicant’s IDS).
Regarding Claims 1-4, Jacquel teaches a polyester containing at least one 1,4:3-6-dianhydrohexitol unit (Abstract).  The 1,4:3,6-dianhdryohexitol unit is obtained from a monomer such as isoidide (p. 2, [0028]).  Isoidide reads on the claimed 1,4:3,6-dianhydro-L-iditol unit as evidenced by the instant specification at page 4, lines 25-26.  When isoidide is selected (as opposed to isosorbide, isomannide, or mixtures of the three species disclosed at [0028]), no other 1,4:3,6-dianhydro-L-iditol units will be present.
Jacquel’s polyester also includes units (A) obtained from an aromatic dicarboxylic acid such as terephthalic acid (p. 2, [0019], [0023]) and units (C) obtained from linear aliphatic diols such as ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, and 1,10-decanediol (p. 2, [0030], [0031], [0034]).  These units read on the claimed units (C) and (B), respectively.
When a linear aliphatic diol is used, the molar percentage of a 1,4:3,6-dianhydrohexitol such as isoidide relative to the total number of moles of diol units preferably ranges from 5-20% (p. 3, [0049]).  This falls within the claimed range of 4-90 mol%.
The polyester has a reduced viscosity of greater than 35 mL/g (p. 9, Claim 16).  Reduced viscosity is measured using an Ubbeholde capillary viscometer at 25°C in an equi-mass (i.e. 50 wt%:50 wt%) mixture of phenol and ortho-dichlorobenzene (p. 7, [0150]).  This falls within the claimed range of greater than 25 mL/g.  Thus, Jacquel’s polyester anticipates Claims 1-4.
Regarding Claim 5, the polyester has a glass transition temperature (Tg) of 80-190°C (p. 6, [0126]).  This overlaps the range of 75-115°C with sufficient specificity to anticipate Claim 5.
Regarding Claim 6, as indicated above, the polyester includes a 1,4:3,6-dianhydrohexitol (B) such as isoidide and a linear aliphatic diol (C) (p. 2, [0028], [0030]-[0031]).  When a linear aliphatic diol (C) is used, the molar percentage of a 1,4:3,6-dianhydrohexitol (B) such as isoidide relative to the total number of moles of (B) and (C) preferably ranges from 5-20% (p. 3, [0049]).  This indicates that monomer (C) will be present in the amount of 80-95% relative to the total amount of diol.  
The polyester preferably includes terephthalic acid as the dicarboxylic monomer (A) (p. 2, [0023]).  When only terephthalic acid is present, the polyester will include 100 mol% of aromatic dicarboxylic acid units (C) relative to the total amount of diacids. Thus, Jacquel teaches toward amounts of the claimed monomers (A), (B), and (C) falling within the claimed ranges.
Regarding Claims 7 and 11, the polyester is formed by a process comprising a step of introducing the monomers indicated above into a reactor (p. 2, [0019]); introducing into the reactor a catalytic system (p. 4, [0062]); a step of polymerizing the monomers which includes (a) a first stage during which a reaction medium is stirred at a temperature of 245-275°C to form oligomers (p. 5, [0083]-[0084]), the oligomerization step being preceded by placing the reactor under an inert atmosphere (p. 5, [0093]), and a second stage (b) during which the oligomers are stirred under vacuum at a temperature of 255-275°C to form the polyester (p. 5, [0085]); and a step of recovering a polyester composition comprising the polyester (p. 5, [0098]).
Regarding Claim 8, Jacquel describes recovering a polyester composition (p. 5, [0098]).
Regarding Claims 9 and 13, the polyester may include an additional polymer for improving impact properties.  Exemplary additional polymers include functionalized ethylene and propylene polymers and copolymers, core-shell copolymers, and block copolymers (p. 7, [0133]).
Regarding Claim 10, Jacquel discloses methods for forming semi-finished plastic articles such as films and fibers as well as a variety of finished plastic articles (p. 7, [0138]-[0145]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquel.
Regarding Claim 12, Jacquel remains as applied to Claims 1 and 7 above.  Jacquel’s polyester is formed by a process comprising a step of introducing the monomers indicated above into a reactor (p. 2, [0019]); introducing into the reactor a catalytic system (p. 4, [0062]); a step of polymerizing the monomers which includes (a) a first stage during which a reaction medium is stirred at a temperature of 245-275°C to form oligomers (p. 5, [0083]-[0084]), the oligomerization step being preceded by placing the reactor under an inert atmosphere (p. 5, [0093]), and a second stage (b) during which the oligomers are stirred under vacuum at a temperature of 255-275°C to form the polyester (p. 5, [0085]); and a step of recovering a polyester composition comprising the polyester (p. 5, [0098]).
The temperature range of 245-275°C associated with Jacquel’s first step encompasses the claimed value of 250°C, while the temperature range of 255-275°C associated with Jacquel’s second step encompasses the claimed value of 265°C.  It would have been obvious to one of ordinary skill in the art at the time of filing to select the claimed temperature ranges for Jacquel’s first and second steps, as these values fall within the suitable temperature ranges identified by Jacquel.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See MPEP 2144.05(I).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 10, 11, 13, 15, and 18 of U.S. Patent No. 10,400,062 (hereafter ‘062). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 13 of ‘062 is drawn to a polyester composition comprising a polyester containing at least one 1,4:3,6-dianhydrohexitol unit.  
The claims of ‘062 do not define the term “1,4:3,6-dianhydrohexitol.  Nevertheless, the specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc).  Those portions of the specification which provide support for the reference claims may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the present case, the specification of ‘062 provides support for the 1,4:3,6-dianhydrohexitol recited in Claim 13 at column 4, lines 15-25.  It is evident from this portion of the disclosure that the 1,4:3,6-dianhydrohexitol recited in Claim 13 includes three species, one of which is isoidide.  Isoidide reads on the 1,4:3,6-dianhydro-L-iditol unit recited by the instant claims.  Isoidide is separate and distinct from the other species of 1,4:3,6-dianhydrohexitol and does not include any other 1,4:3,6-dianhydrohexitol units.  Thus, the 1,4:3,6-dianhydrohexitol unit recited in Claim 13 reads on the claimed 1,4:3,6-dianhydro-L-iditol unit.
The polyester recited in the claims of ‘062 also includes units of a linear aliphatic diol (Claim 18) and an aromatic dicarboxylic acid (Claim 2).  Although the aromatic dicarboxylic acid is claimed in a process, it would have been obvious to one of ordinary skill in the art to include it in the product of Claim 13 as it represents the only dicarboxylic acid component recited in the claims of ‘062 and such a component is necessary to form a polyester.
Claim 11 of ‘062 suggests including the 1,4:3,6-dianhydrohexitol unit in amounts of 25-50 mol%.  This falls within the claimed range of 4-90 mol%.
Claim 15 of ‘062 recites a polyester according to Claim 13 having a reduced viscosity of greater than 35 mL/g as determined under conditions identical to those specified in instant Claim 1.  Thus, instant Claim 1 and the composition of Claim 8 are obvious over the combination of Claims 13, 2, 11, 15, and 18 of ‘062.
The limitations of instant Claims 2 and 3 are taught by Claim 18 of ‘062.
The limitations of Claim 4 are taught by Claims 2 and/or 3 of ‘062.
The claims of ‘062 do not expressly recite the Tg recited by instant Claim 5.  Nevertheless, ‘062 as applied to Claim 1 above is compositionally identical to the claimed product and possesses an identical reduced viscosity.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, Claim 5 is obvious over the claims of ‘062 as applied to Claim 1 above.
The first three steps of instant Claim 7 are taught by a combination of Claims 1-6 and 10 of ‘062.  The claims of ‘062 do not teach the final step of the method of Claim 7.  Nevertheless, it would have been obvious to one of ordinary skill in the art to recover the polymer obtained in the process of ‘062 in order to use the polymer in subsequent applications.
The temperature ranges/values recited by Claims 11 and 12 are encompassed by the ranges recited in Claim 5 of ‘062.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See MPEP 2144.05(I).

Response to Arguments

The Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
The Applicant argues that Jacquel explicitly requires a polyester containing isosorbide, and is silent on a combination of a 1,4:3,6-dianhydro-L-iditol unit (A) and a linear aliphatic diol (B) as required by Claim 1. 
The Applicant’s arguments quote Jacquel at page 2, [0028] as teaching that “the monomer (B) is a 1,4:3,6-dianhydrohexitol and […] may be isosorbide, isomannide, isoidide, or a mixture thereof, and is preferably isosorbide.”  This portion of Jacquel teaches three species and mixtures thereof, one of which is isoidide.  This is sufficient to anticipate the claimed 1,4:3,6-dianhydro-L-iditol unit.  See MPEP 2131.02(II).  It is clear that Jacquel teaches embodiments containing 1,4:3,6-dianhydrohexitol units other than isosorbide.  
While Jacquel states a preference for isosorbide, this statement of preference cannot reasonably be interpreted as teaching away from the other clearly disclosed species including isoidide.  Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A known composition does not become patentable simply because it has been described as less preferred relative to some other product used for the same purpose.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123.  
In addition, Jacquel clearly teaches the combination of 1,4:3,6-dianhydrohexitol units such as isoidide in combination with linear aliphatic diols at page 2, [0029]-[0034].
The Applicant argues that Jacquel fails to describe or suggest a thermoplastic polyester free of any 1,4:3,6-dianhydrohexitol units other than the 1,4:3,6-dianhydro-L-iditol unit as required by the claims, and fails to teach or suggest inclusion of 1,4:3,6-dianhydro-L-iditol units in the amount of 4-90 mol%.
Jacquel teaches at page 2, [0028] that the 1,4:3,6-dianhydrohexitol unit may be isosorbide, isomannide, isoidide, or a mixture thereof.  One of ordinary skill in the art would understand that selecting isoidide to the exclusion of isosorbide, isomannide, or mixtures of the three named species would necessarily result in a polyester that is free of any other 1,4:3,6-dianhydrohexitol units.  Jacquel also teaches that when a linear aliphatic diol is used, the molar percentage of a 1,4:3,6-dianhydrohexitol such as isoidide relative to the total number of moles of diol units preferably ranges from 5-20% (p. 3, [0049]).  This falls within the claimed range of 4-90 mol%.
The Applicant argues that nothing in Jacquel would have led one to have made modification to the subject matter of Jacquel that might have resulted in the presently claimed subject matter.
Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquel.  No modification of the reference’s teachings is necessary to arrive at the subject matter of these claims.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquel.  The only modification necessary to arrive at the subject matter of Claim 12 is selection of two temperatures from within somewhat broader ranges disclosed by Jacquel which encompass these values.
The Applicant argues that all of Jacquel’s examples use isosorbide, and that the claimed polyester exhibits improved mechanical properties relative to polyesters based on isosorbide.
While Jacquel’s examples include isosorbide, the fact remains that the reference’s broader disclosure teaches isoidide as one of three species of 1,4:3,6-dianhydrohexitol at page 2, [0028].  This is sufficient to anticipate the claimed 1,4:3,6-dianhydro-L-iditol units.  A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.  
The remainder of the Applicant’s arguments are directed to the non-obviousness of the claimed thermoplastic polyester.  These arguments are not relevant to the rejection of Claims 1-11 and 13 under 35 U.S.C. 102(a)(1), and do not address the features of Claim 12 which was rejected under 35 U.S.C. 103.  Therefore, the Applicant’s remaining arguments are not relevant to the current grounds of rejection.
With respect to the obviousness-type double patenting rejection based on U.S. Pat. No. 10,400,062, the Applicant argues that none of the claims describe or suggest the various features associated with the claimed component (A).
The Applicant’s attention is directed to the rejection presented above where each of the features listed in the Applicant’s argument have been addressed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762